         Case 2:20-cv-02161-RBS Document 19 Filed 08/31/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PARADISE CONCEPTS, INC., ET AL.             :
AND OTHERS SIMILARLY SITUATED               :
                                            :       CIVIL ACTION
              v.                            :
                                            :       NO. 20-2161
THOMAS W. WOLF, ET AL.                      :

                                           ORDER

       AND NOW, this 31st day of August 2020, upon consideration of Defendants’ Motion to

Dismiss (ECF No. 11), Plaintiffs’ response thereto (ECF No. 12), Defendants’ Reply (ECF No.

14), and Plaintiffs’ Sur-Reply (ECF No. 15), it is ORDERED that the Motion is GRANTED IN

PART AND DENIED IN PART, as follows:

          1. Plaintiffs’ Substantive Due Process Claim (Count I) is DISMISSED.

          2. In all other respects, the Motion is denied.

       IT IS SO ORDERED.

                                                    BY THE COURT:




                                                    /s/ R. Barclay Surrick
                                                    R. BARCLAY SURRICK, J.
